                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Sarah R. Lee,                                )       CASE NO.: 1:18CV1420
                                             )
          Plaintiff,                         )       JUDGE JOHN ADAMS
                                             )
                                             )
                                             )
Ohio Education Association, et al.,          )       MEMORANDUM OF OPINION AND
                                             )       ORDER
                                             )
          Defendants.                        )       (Resolves Doc. 35, 36, 37, and 48)
                                             )



       Pending before the Court are motions to dismiss filed by 1) Defendants Craig Zimpher,

Aaron Schmidt, and Richard Lumpe (Doc. 35); 2) Avon Lake City School District (Doc. 36); and

3) Avon Lake Education Association, National Education Association, and Ohio Education

Association (collectively, “NEA”)(Doc. 37). Additionally, Plaintiff Sarah Lee has sought leave

to amend her complaint. Doc. 48. The motion is GRANTED, and the Court will consider the

motions to dismiss in light of the amended complaint. Plaintiff Sarah Lee has not opposed the

dismissal of Zimpher, Schmidt, Lumpe, and the Avon Lake City School District. Those motions

(Docs. 35, 36), therefore, are GRANTED.          Accordingly, the Court now addresses the sole

remaining motion, NEA’s motion to dismiss.

       Through this opinion, the Court joins an ever-growing number of courts that have found

that causes of action seeking to enjoin collection of fair-share fees and recoup damages based on

prior collection of those fees must be dismissed in light of Janus v. American Federation of State,
County, & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018).               One colleague has

succinctly noted:

       Janus v. American Federation of State, County, & Municipal Employees, Council
       31, 138 S. Ct. 2448 (2018) does not entitle Hough to a refund of the fair-share fees
       he paid before the ruling came down. Assuming it’s necessary to inquire whether
       the defendant’s good-faith reliance on then-existing law bars Hough’s refund claim
       under 42 U.S.C. § 1983, the defendants have indeed established good-faith reliance
       as a matter of law. This is so for the reasons provided in the following cases: Janus
       v. American Federation of State, County, & Municipal Employees, Council 31, No.
       15 C 1235, 2019 WL 1239780, at *3 (N.D. Ill. Mar. 18, 2019); Carey v. Inslee, No.
       3:18-CV-05208-RBL, 2019 WL 1115259, at *9 (W.D. Wash. Mar. 11, 2019); Cook
       v. Brown, No. 6:18-CV-01085-AA, 2019 WL 982384, at *7 (D. Or. Feb. 28, 2019);
       Danielson v. American Federation of State, County, & Municipal Employees,
       Council 28, 340 F. Supp. 3d 1083, 1087 (W.D. Wash. 2018).

Hough v. SEIU LOCAL 521, No. 18-CV-04902-VC, 2019 WL 1274528, at *1 (N.D. Cal. Mar. 20,

2019); see also Crockett v. NEA-Alaska, 2019 WL 1212082 (D.Alaska Mar. 14, 2019) (finding no

state law mechanism to allow for the recovery of past-paid fees). The Court agrees with the

rationale of these decisions and incorporates it herein. Accordingly, NEA may present a good

faith defense and the request for injunctive relief is moot.

       Lee seeks to avoid the same result as the cases above by asserting error in these recent

decisions. First, Lee claims that her request for injunctive relief is not moot based upon the

voluntary cessation of the conduct by NEA. However, as another colleague noted,

       Nevertheless, Mr. Lembo—and all the Defendants—complied with Janus. They
       did so not because they wanted to evade the Court’s jurisdiction, as is the case in
       so many voluntary cessation cases, but because the Supreme Court’s new and
       controlling precedent not only affected the rights of the parties immediately before
       it (the state of Illinois) but also announced a broad rule invalidating every state law
       permitting agency fees to be withheld. In unequivocal terms, the Supreme Court
       stated that: “States and public-sector unions may no longer extract agency fees from
       nonconsenting employees.” Janus, 138 S. Ct. at 2486, slip op. at 48.

Lamberty v. Connecticut State Police Union, No. 3:15-CV-378 (VAB), 2018 WL 5115559, at *9

(D. Conn. Oct. 19, 2018). This same rationale undermines Lee’s reliance on district court

decisions that were decided following Obergefell v. Hodges, 135 S. Ct. 2584 (2015). Lee asserts
that courts routinely declined to moot cases despite the decision in Obergefell. In support, Lee

provided:

       See, e.g., See Jernigan v. Crane, 796 F.3d 976, 979 (8th Cir. 2015) (refusing to hold
       that a constitutional challenge to Arkansas’s marriage laws had become moot after
       Obergefell v.Hodges, 135 S. Ct. 2584 (2015), because Obergefell had “invalidated
       laws in Michigan, Kentucky, Ohio, and Tennessee—not Arkansas.”); Rosenbrahn
       v. Daugaard,799 F.3d 918, 922 (8th Cir. 2015) (“South Dakota’s assurances of
       compliance with Obergefell do not moot the case.”); Waters v. Ricketts, 798 F.3d
       682, 686 (8th Cir.2015) (“Nebraska’s assurances of compliance with Obergefell do
       not moot the case.”); Waters v. Ricketts, 159 F. Supp. 3d 992, 999–1000 (D. Neb.
       2016) (refusing to find the plaintiffs’ constitutional challenge to Nebraska’s laws
       moot because “no Court has yet declared Section 29 unconstitutional. . . . It has not
       been repealed and is still published as part of the Nebraska Constitution. . . . The
       Obergefell case struck down the marriage exclusions in Michigan, Kentucky, Ohio,
       and Tennessee. While precedent does in fact dictate the result in the case before
       this Court, Section 29 has not specifically been declared unconstitutional.”);
       Strawser v. Strange, 190 F. Supp. 3d 1078, 1081 (S.D. Ala. 2016) (“[A] government
       ordinarily cannot establish mootness just by promising to sin no more.” (citation
       and internal quotation marks omitted)).

Doc. 41 at 10. As detailed above, cases survived post-Obergefell because courts concluded that

specific, state statutes had not been the subject of the decision by the Court in Obergefell. The

same cannot be said here. Janus, as detailed above, used broad language that immediately made

it unconstitutional for unions to extract agency fees from nonconsenting employees.     There is no

dispute that NEA immediately ceased collecting such fees.          Accordingly, any request for

injunctive relief is MOOT.

       In a similar fashion, Lee amended her complaint in the hope of creating a factual issue

surrounding NEA’s good faith defense. Lee contends that this Court cannot dismiss the matter

because NEA must demonstrate factually that it complied with prior Supreme Court precedent and

that its decisionmakers subjectively believed that the precedent was correct. The Court finds no

merit in such a contention.

       First, Lee’s assertion regarding the subjective belief of members of NEA cannot withstand

scrutiny. The entity acts solely through its actions. Those actions included collecting fees under
Abood v. Detroit Board of Education, 431 U.S. 209 (1977), a Supreme Court decision that

expressly permitted such actions. Even if an employee strongly believed that Abood was wrongly

decided, it would not make reliance on that decision any less good-faith reliance.         Rather,

regardless of personal opinions, individuals are entitled to rely upon binding United States

Supreme Court precedent.

        Second, it is unclear what facts Lee believes need to be proven to establish compliance

with Abood and its progeny. It appears that Lee is suggesting that if NEA was routinely violating

Abood and its progeny, such a finding would undermine any good faith defense. However, even

in the now-amended complaint, Lee has not even hinted at any such violation. Moreover, given

the current litigation, it is difficult to conceive of a circumstance where the NEA would have

disregarded Abood in such a blatant manner as to destroy a good faith defense and yet still avoided

litigation.   As such, the Court declines to open discovery into the matter.        The facts are

undisputed that NEA collected fees under the binding precedent of Abood and the subsequent state

statutes it spawned. As a matter of law, therefore, those collections efforts were done in good

faith that they did not violate the United States Constitution.

        Based upon the above, the complaint is hereby DISMISSED.

        IT IS SO ORDERED.


        March 25, 2019                                /s/ John R. Adams
                                                      JUDGE JOHN R. ADAMS
                                                      UNITED STATES DISTRICT JUDGE
